Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over (herein after JP1, JP 2002-289020 cited by Applicant) in view of (hereinafter JP2, JP 2007-87647, cited by Applicant)
	Regarding claim 1, JP1 teaches an optical device (Fig.7, Fig.3 and the Figure right below it and its corresponding text) comprising:
 a light guiding layer (715, 115, 318);
a first optically functional layer (top surface of 715, the top surface of 115 in Fig.3,  the thinner layer on top of 318 in Figure right below Fig.3) provided on a first principal face of the light guiding layer;


Although JP1 does not teach a refractive index of the first optically functional layer is lower than a refractive index of the light guiding layer, however it is well known physical phenomenon wherein ray path from higher to lower refractive index surfaces causes’ total reflection with critical angle  (see Drawing below) and JP1 teaches total reflection from top surface of light guide (715,115,318).


    PNG
    media_image1.png
    181
    682
    media_image1.png
    Greyscale



Furthermore, JP2 teaches the top surface layer 6 of the light guide 5 (Fig.1) has lower refractive index than the light guide 5 ([0037]) in order to achieve total reflection propagation of light. 


Regarding claim 2, JP1 in view of JP2 teaches the optical device wherein, the first principal face is a light-extracting surface of the light guiding layer 5 (in JP2); and the first optically functional layer is a uniform layer that is formed uninterruptedly of a low-refractive index material (6 in JP2, from teachings of JP2 and its Fig.1 and 2).

Regarding claim 3, JP1 in view of JP2 teaches the second optically functional layer includes an optical element that is convex (717 in JP1) toward the optical medium layer 716.

    PNG
    media_image2.png
    414
    654
    media_image2.png
    Greyscale


However changing the shape of the optical element from concave to convex towards the optical medium layer is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention in order to optimize the refractive rays ([0039]-[0040] in JP1).

Regarding claim 4, JP1 in view of JP2 teaches an air cavity is created between the optical element and the optical medium layer 716 (in JP1).

Regarding claim 5, JP1 in view of JP2 teaches the second optically functional layer (air gaps 717, the layer of triangular gap in 116 or 316) is a layer of low- refractive index material that includes a plurality of apertures disposed at an interface with the light guiding layer (in [0037] in JP1).

Regarding claim 10, JP1 in view of JP2 teaches the first light guiding layer (715 in JP1) and second light guide layer 716 is adhesively bonded, therefore, as bonding using adhesion/glue is a universal technique of attaching optical layers, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

Regarding claim 11, JP1 in view of JP2 teaches the second optically functional layer (Fig.7, lower refractive index on top surface of 715 or layer on top of 715 as shown in Fig.3 in JP1), the light guiding layer 715, and the first optically functional layer 716 constitute a first stacked body; the optical device comprises a second stacked body at a surface of the optical medium layer that is on an opposite side to the first stacked body, the second stacked body at least including a second light guiding layer (722a).
Although JP1 in view of JP2 does not teach at least one of the first stacked body and the second stacked body is adhesively bonded, detachably, to the optical medium layer, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use adhesively bonded arrangement for the first and second stack above, in order to achieve well-aligned stacked lighting structure.

Regarding claim 12, JP1 in view of JP2 teaches the at least one of the first optically functional layer and the second optically functional layer has a function selected from reflection (see reflection of light on top and bottom surfaces of light guide 715 in JP1, also see reflection from top and bottom surfaces of the light guide in Fig.3 of JP1), transmission, polarization, and refraction.



Regarding claim 14, JP1 in view of JP2 teaches the first optically functional layer (top surface of 715) has refractive index layer lower than the light guide layer 715 (in JP1) that facilitates total reflection, and that the second optically functional layer (bottom surface of 715) has refractive index layer lower than the light guide layer 715 (in JP1) that also facilitates total reflection (Fig.7 of JP1),  therefore both first and second optically functional layers facilitate total reflection with lower refractive index than the light guide layer, but JP1 in view of JP2 does not teach the first optically functional layer and the second optically functional layer have different refractive index values. However choosing different refractive indices for the first and second optically functional layers involve routine skill in the art in order to extract light from one of the top or bottom optically functional layers (as shown in Fig.7 of JP1).

Regarding claim 15, JP1 in view of JP2 teaches the optical device further comprising a third functional layer (polarization layer 319 in [0088] of JP1) through which light is extracted to the outside from the light guiding layer.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP1 in view of JP2 and further in view of  (hereinafter JP3, JP2002196152,cited by Applicant)
Regarding claim 6, JP1 in view of JP2 teaches the invention set forth in claim 5 above, but is silent regarding the occupancy of the apertures in the interface has a gradient along an optical axis direction of the light guiding layer.
 JP3 teaches light extraction air gaps in light guiding structures, wherein the occupancy of the apertures in the interface has a gradient (spacing between the air gaps) along an optical axis direction of the light guiding layer (Fig.1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a gradient for the apertures as disclosed in JP3 in the device of JP1 in view of JP2, in order to achieve uniform intensity of light (Fig.1 and [0018] in JP3).
  Regarding claim 7, JP1 in view of JP2 and JP3 teaches the occupancy of the apertures in the interface increases along the optical axis direction (Fig.1 and 2 of JP3 wherein the gaps are more in the right side).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP1 in view of JP2 and further in view of Goto (US 20150003105)
Regarding claim 8, JP1 in view of JP2 teaches the invention set forth in claim 1 above, but is silent regarding the second optically functional layer is a uniform layer that is formed uninterruptedly of a low-refractive index material; and the light guiding layer includes an air cavity.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use air bubbles within the light guide as disclosed in Goto in the device of JP1 in view of JP2, in order to change the light direction/extract the light out of the light guide ([0071], [0075] in Goto).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP1 in view of JP2 and further in view of Goto (US 20150003105) and further in view of Bita (US 20100026727)
Regarding claim 9, JP1 in view of JP2 and Goto teaches the optical device, wherein the air cavity includes an incident surface (the rays entering elements 50 in Goto) at which light propagating in the light guiding layer enters and an outgoing surface through which light, entering the air cavity is emitted from the air cavity (the rays leaving the elements 50 in Goto in the Figures).
JP1 in view of JP2 and Goto does not teach an antireflection film is provided on at least one of the incident surface and the outgoing surface.
However, it is well known in the art to use antireflection coatings on air layers in light guiding structures, as disclosed in Bita ([0022], [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an anti-reflection coating to a side of the air .
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP1 in view of JP2 and further in view of Suzumura (US 20110013868)
Regarding claim 16, JP1 in view of JP2 teaches the invention set forth in claim 15 above wherein the third functional layer is a polarization layer but is silent regarding the third functional layer has an optical pattern including a plurality of discrete profiles, or including a plurality of profiles which are at least partially continuous.
Suzumura teaches a patterned polarization layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use patterned polarization layer in JP1 in view of JP2, as disclosed in Suzumura, in order to achieve clear pictures ([0146],[0004] in Suzumura, wherein well known use of polarizers in LCDs are meant for achieving clean pictures).
 
Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875